     Case 2:18-cv-01420-JAD-BNW Document 17 Filed 10/05/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3
      ALEXANDER B. BAYOT,                                 Case No. 2:18-cv-01420-JAD-BNW
4
                                         Plaintiff,                     ORDER
5            v.

6     NV BOARD OF PRISON
      COMMISSIONERS, et al.,
7
                                     Defendants.
8

9           This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

10   a former state prisoner. Plaintiff paid the full filing fee in this matter. (ECF No. 6). The

11   Court entered a screening order on December 4, 2019. (ECF No. 7). The screening

12   order imposed a day stay and the Court entered a subsequent order in which the parties

13   were assigned to mediation by a court-appointed mediator. (ECF No. 7, 13). The Office

14   of the Attorney General has filed a status report indicating that settlement has not been

15   reached and informing the Court of its intent to proceed with this action. (ECF No. 16).

16          IT IS THEREFORE ORDERED that:

17          1.     The Clerk of the Court shall electronically SERVE a copy of this order and

18   a copy of Plaintiff’s complaint (ECF No. 9) on the Office of the Attorney General of the

19   State of Nevada, by adding the Attorney General of the State of Nevada to the docket

20   sheet. This does not indicate acceptance of service.

21          2.     Service must be perfected within ninety (90) days from the date of this order

22   pursuant to Fed. R. Civ. P. 4(m).

23          3.     Subject to the findings of the screening order (ECF No. 7), within twenty-

24   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

25   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

26   accepts service; (b) the names of the defendants for whom it does not accept service,

27   and (c) the names of the defendants for whom it is filing the last-known-address

28                                                    1
     Case 2:18-cv-01420-JAD-BNW Document 17 Filed 10/05/20 Page 2 of 3



1
     information under seal. As to any of the named defendants for whom the Attorney
2
     General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
3
     the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
4
     information. If the last known address of the defendant(s) is a post office box, the Attorney
5
     General's Office shall attempt to obtain and provide the last known physical address(es).
6
            4.     If service cannot be accepted for any of the named defendant(s), Plaintiff
7
     shall file a motion identifying the unserved defendant(s), requesting issuance of a
8
     summons, and specifying a full name and address for the defendant(s).                For the
9
     defendant(s) as to which the Attorney General has not provided last-known-address
10
     information, Plaintiff shall provide the full name and address for the defendant(s).
11
            5.     If the Attorney General accepts service of process for any named
12
     defendant(s), such defendant(s) shall file and serve an answer or other response to the
13
     complaint within sixty (60) days from the date of this order.
14
            6.     Plaintiff shall serve upon defendant(s) or, if an appearance has been
15
     entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
16
     document submitted for consideration by the Court. If Plaintiff electronically files a
17
     document with the Court’s electronic-filing system, no certificate of service is required.
18
     Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff
19
     mails the document to the Court, Plaintiff shall include with the original document
20
     submitted for filing a certificate stating the date that a true and correct copy of the
21
     document was mailed to the defendants or counsel for the defendants. If counsel has
22
     entered a notice of appearance, Plaintiff shall direct service to the individual attorney
23
     named in the notice of appearance, at the physical or electronic address stated therein.
24
     The Court may disregard any document received by a district judge or magistrate judge
25
     which has not been filed with the Clerk, and any document received by a district judge,
26
27

28                                                 2
     Case 2:18-cv-01420-JAD-BNW Document 17 Filed 10/05/20 Page 3 of 3



1
     magistrate judge, or the Clerk which fails to include a certificate showing proper service
2
     when required.
3
           7.     This case is no longer stayed.
4

5          DATED THIS 5th day of October 2020.

6

7                                             UNITED STATES MAGISTRATE JUDGE

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                               3
